PER CURIAM
Plaintiff appeals from a final judgment of the Tax Court entered August 4,1988 affirming defendant municipality’s 1981 tax assessment of a high-rise apartment building in East Orange, New Jersey.
In seeking a reversal of this judgment and remand for a new trial, plaintiff contends (1) that the trial judge erred in quashing the subpoena duces tecum served upon defendant’s expert whereby the plaintiff sought discovery of appraisal reports prepared by the expert in relation to other properties in other municipalities and (2) that the trial judge erred in relying on preemptive rent levels fixed by the United States Department of Housing and Urban Development (HUD) rather than the contract rents charged by plaintiff.
With respect to plaintiff’s contention of error on the part of the trial judge in quashing the subpoena duces tecum, we affirm substantially for the reasons expressed in the oral opinion of Judge Crabtree rendered October 12, 1982.
With respect to the contention of plaintiff that the trial judge erred when he relied on the HUD preemptive rent levels rather than contract rents, we affirm substantially for the reasons expressed in that portion of the published opinion of Judge Crabtree, referable thereto, reported in 6 N.J.Tax 12 (Tax Ct.1983). We expressly take no position on the decision of Judge Crabtree with respect to the applicability of the Freeze Act, N.J.S.A. 54:3-26, which was not raised as an issue on this appeal.
Affirmed.